       CASE 0:19-cv-03062-DWF-ECW Doc. 38 Filed 05/27/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


Lisa M. Brabbit, as Trustee for the           Civil File No. 19-cv-3062 DWF/ECW
next-of-kin of Richard Bild,

                          Plaintiff,

v.

Frank Capra, et al.,

                          Defendants.


                       STATEMENT OF NO REDACTION


      Exhibit 30 to the Declaration of Stephanie Angolkar is filed under seal

because the information contains confidential medical information regarding

non-parties and redaction is impracticable.
      CASE 0:19-cv-03062-DWF-ECW Doc. 38 Filed 05/27/21 Page 2 of 2




Dated: May 27, 2021                      s/Stephanie A. Angolkar
                                       Jason M. Hiveley, #311546
                                       Stephanie A. Angolkar, #388336
                                       Andrew A. Wolf, #398589
                                       Aaron M. Bostrom, #401773
                                       IVERSON REUVERS
                                       9321 Ensign Avenue South
                                       Bloomington, MN 55438
                                       (952) 548-7200
                                       jasonh@iversonlaw.com
                                       stephanie@iversonlaw.com
                                       andrew@iversonlaw.com
                                       aaron@iversonlaw.com

                                       Attorneys for Defendants Frank Capra,
                                       Stephanie Kaphing, Cayci Nelson,
                                       Katelyn Schlief, Christopher Ahles,
                                       Vince Scheele, Chris Stellmach, Roger
                                       Heinen and Washington County




                                   2
